OSCN Found Document:CROWNOVER v. KEEL

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






CROWNOVER v. KEEL2015 OK 35Case Number: 112728Decided: 05/26/2015THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2015 OK 35, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. 
UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 




VERNON L. CROWNOVER, Plaintiff/Appellant,v.GARLAND KEEL, 
COUNTY TREASURER OF McINTOSH COUNTY and BOARD OF COUNTY COMMISSIONERS OF 
McINTOSH COUNTY, Defendants/Appellees.
ON CERTIORARI TO THE COURT OF CIVIL APPEALS, DIVISION 
III
¶0 Appellant landowner neglected to pay taxes on certain real property in 
McIntosh County, Oklahoma. The property was sold at a tax sale and a tax deed 
was issued to the buyer. The landowner filed suit seeking to invalidate the tax 
deed and quiet title in himself, asserting that the sale and resultant deed were 
void because he was not given constitutionally sufficient notice of the sale and 
was denied his right to redeem the property. Both the landowner and the county 
defendants moved for summary judgment. The trial court granted the county 
defendants' motion and denied the landowners. The landowner appealed, and the 
Court of Civil Appeals affirmed. We hold: 1) that the landowner did not receive 
constitutionally sufficient notice; and 2) the sale and resultant tax deed are 
therefore void.
CERTIORARI PREVIOUSLY GRANTED; OPINION OF THE COURT OF CIVIL 
APPEALS VACATED; TRIAL COURT REVERSED AND CAUSEREMANDED.
Michael P. Brogan, Oklahoma City, Oklahoma, for Plaintiff/Appellant Vernon L. 
Crownover.Carman D. Rainbolt, Checotah, Oklahoma, for Defendant/Appellee 
Garland Keel.Gregory R. Stidham, Assistant District Attorney for McIntosh 
County, Eufaula, Oklahoma, for Defendants/Appellees County Treasurer of McIntosh 
County and Board of County Commissioners of McIntosh County.
COMBS, V.C.J.:
¶1 The question presented on appeal is whether an owner of real property 
received constitutionally sufficient notice of the sale of his property for 
delinquent taxes when notice was provided only by publication and certified mail 
that was returned undelivered. We hold that he did not.
I.FACTS AND PROCEDURAL HISTORY
¶2 At issue in this cause is the ownership of certain real property in 
McIntosh County, Oklahoma. Plaintiff/Appellant Vernon L. Crownover (Crownover) 
originally obtained title to this property by virtue of warranty deed recorded 
in the McIntosh County Clerk's Office on May 18, 2001. The undisputed facts 
indicate Crownover ceased paying taxes on this property after paying the 2005 ad 
valorem taxes by check dated January 1, 2006. 
¶3 After Crownover failed to pay taxes on the property for several years, the 
property was offered by McIntosh County for sale during the 2010 resale, 
pursuant to 68 Ohio St. 2011 §§ 
3105 and 3125. It is undisputed that the notice provisions of 
68 Ohio St. 2011 § 3106, mandating notice by mail 
and publication, were complied with. Notice was sent by certified mail to 
Crownover at the address he provided when he purchased the property in McIntosh 
Company, and was also published in a newspaper in McIntosh County. Unbeknownst 
to county treasurer's office, Crownover no longer lived at the address to which 
notice was sent.
¶4 Defendant/Appellee Garland Keel (Keel) purchased the property at the 2010 
tax resale and received a resale tax deed. Keel contacted Crownover after 
obtaining the resale tax deed to inquire about a boat and trailer Crownover had 
left on the property. Apparently only at this point did Crownover become aware 
that the property had been sold at the tax resale due to his failure to pay 
delinquent taxes.1
¶5 Crownover filed suit against Defendants/Appellees County Treasurer of 
McIntosh County and Board of County Commissioners of McIntosh County 
(collectively, "County") in the District Court of McIntosh County on August 12, 
2010, alleging he was the true owner of the subject property and seeking to 
quiet title in himself. Crownover alleged that Keel's resale tax deed was void 
because Crownover received no actual notice of the delinquent taxes or the tax 
resale. Crownover argued that he did not receive notice because while the 
notices of delinquent taxes and of the resale were sent to the address he 
provided to McIntosh County when he purchased the property, Crownover no longer 
lived at that address. Crownover asserted that the County should have sent 
notice to the address listed on the last check he wrote for taxes on January 1, 
2006. Crownover asserted that had notice been mailed to his correct address and 
had he received it, he would have immediately paid taxes on the property and 
would have redeemed it from the tax resale. Accordingly, he claimed he was 
denied his right to redemption by the County's failure to provide him with 
notice. 
¶6 On June 4, 2013, Crownover moved for summary judgment, alleging that there 
was no dispute as to the material facts and that he was denied due process 
because he did not have actual notice of the delinquent taxes and 2010 tax 
resale, and that the County's efforts were insufficient to provide him with that 
notice. The County responded to Crownover's motion for summary judgment on 
August 20, 2013, and also moved for summary judgment, alleging that it complied 
with all statutory notice requirements by: 1) mailing notice by certified mail 
to the address Crownover had originally provided; and 2) publishing notice of 
the resale in a publication in McIntosh County. The County asserted the burden 
was on Crownover to provide notice that his address had changed, and that it 
should not have be required to assume that a single check with a different 
address constituted that notice.2
¶7 In a response to County's motion for summary judgment filed on September 
6, 2013, Crownover contended that the notice sent by the County to his old 
address via certified mail was returned to the County treasurer marked "Not 
Deliverable as Addressed Unable to Forward."3 In two separate orders filed on March 11, 2014, the 
trial court overruled Crownover's motion for summary judgment and granted 
summary judgment in favor of the County. 
¶8 Crownover appealed, filing his Petition in Error and Preliminary Statement 
on April 7, 2014, in accordance with Oklahoma Supreme Court Rule 1.36, 
12 
O.S. Supp. 2013, Ch. 15, App. 1, governing accelerated procedure for 
summary judgments. This Court issued a show cause order on April 9, 2014, 
directing Crownover to show cause why his appeal should not be dismissed for 
lack of an appealable order because the trial court's order granting summary 
judgment for the County did not dispose of Crownover's claims against Keel. 
Crownover responded to the show cause order on April 23, 2014, and asserted that 
adequacy of notice was the controlling issue in determining the validity of 
Keel's tax deed. Because adequacy of notice to Crownover would determine the 
validity of the tax deed issued to Keel, Crownover asserted the trial court's 
order denying his motion for summary judgment was a final order disposing of his 
claims against all parties, including Keel. This Court agreed, and allowed 
Crownover's appeal to proceed.
¶9 In an unpublished opinion issued on December 5, 2014, the Court of Civil 
Appeals , Division III, affirmed the decision of the trial court. The COCA 
determined that the County completed all the statutory requirements to vest in 
the County treasurer the authority to issue the tax deed, including mailing 
notice to Crownover's address of record. The COCA also noted that pursuant to 
68 Ohio St. 2011 § 3106, Crownover's failure to 
receive this notice did not invalidate the sale.4 Further, the COCA stated 
that although Crownover claimed the County Treasurer's records showed the 
envelope sent to his previous address was marked "not deliverable as addressed 
unable to forward," Crownover did not attach a copy of the envelope and 
therefore it was not part of the record.
¶10 Crownover filed his Petition for Writ of Certiorari on December 26, 2014, 
arguing that the COCA erred by incorrectly stating that Crownover failed to 
attach a copy of the certified mail envelope marked "not deliverable as 
addressed unable to forward." Crownover further asserts that under the 
undisputed facts he was entitled to summary judgment as notice via certified 
mail was insufficient to satisfy due process when the County was aware that he 
did not receive that notice. He also argues that a simple inquiry on their part 
would have allowed them to determine his current address and provide actual 
notice, which they failed to do. This Court granted Crownover's Petition for 
Certiorari on March 30, 2015, and the cause was assigned to this office on April 
1, 2015.
II.STANDARD OF REVIEW
¶11 A moving party is entitled to summary judgment as a matter of law only 
when the pleadings, affidavits, depositions, admissions, or other evidentiary 
materials establish that no genuine issue of material fact exists. Miller v. 
David Grace, 2009 OK
49, ¶10, 212 P.3d
1223; Davis v. Leitner, 1989 OK 146, ¶9, 782 P.2d 924. In reviewing the grant or denial of 
summary judgment, this Court views all inferences and conclusions to be drawn 
from the evidentiary materials in a light most favorable to the nonmoving party. 
Trinity Baptist Church v. Brotherhood Mut. Ins. Services, LLC, 
2014 OK 106, ¶9, 341 P.3d 75; 
Miller, 2009 OK
49, ¶10; Wathor v. Mut. Ins. Adm'rs, 2004 OK 2, ¶4, 87 P.3d 559. 
¶12 Because a grant of summary judgment is a purely legal issue, this Court's 
standard of review on appeal is de novo. Trinity, 2014 OK 106, ¶9; Miller, 2009 OK 49, ¶10; Carmichael v. Beller, 
1996 OK 48, ¶2, 914 P.2d 1051. In conducting a de novo review of 
a trial court's legal rulings, this Court possesses plenary, independent, and 
non-deferential authority to examine the issues presented. Sheffer v. 
Carolina Forge Co., L.L.C., 2013 OK 48, ¶10, 306 P.3d 544; Martin v. Aramark Servs., Inc., 
2004 OK 38, ¶4, 92 P.3d 96.
III.NOTICE TO A PROPERTY OWNER VIA CERTIFIED MAIL PRIOR TO 
SALE OF THE PROPERTY FOR DELINQUENT TAXES ISINSUFFICIENT TO SATISFY THE 
REQUIREMENTS OF DUE PROCESSWHEN THAT NOTICE IS RETURNED UNDELIVERED.
¶13 The Oklahoma Statutes provide for the eventual sale of real property by 
the county in which it is located if taxes remain unpaid for a long enough 
period of time. The applicable statute authorizing the sale of real property for 
delinquent taxes is 68 Ohio St. 2011§ 3105, which provides in 
pertinent part:


A. The county treasurer shall in all cases, except those provided for in 
subsection B of this section, where taxes are a lien upon real property and have 
been unpaid for a period of three (3) years or more as of the date such taxes 
first became due and payable, advertise and sell such real estate for such taxes 
and all other delinquent taxes, special assessments and costs at the tax resale 
provided for in Section 3125 of this title, which shall be held on the second 
Monday of June each year in each county. The county treasurer shall not be bound 
before so doing to proceed to collect by sale all personal taxes on personal 
property which are by law made a lien on realty, but shall include such personal 
tax with that due on the realty, and shall sell the realty for all of the taxes 
and special assessments.
A. Constitutionally adequate notice to an owner of real property is required 
before that property can be sold for delinquent taxes.
¶14 While 68 Ohio St. 2011 § 
3105 authorizes the sale of real property for delinquent taxes, the U.S. 
Const. amend. XIV, § 1 and Okla. Const. Art. 2, § 7 ensure that no person may be 
deprived of life, liberty, or property without due process of law.5 At a minimum, due process 
requires notice and a meaningful opportunity to appear and be heard. Edwards 
v. City of Sallisaw, 2014 OK 86, ¶19, 339 P.3d 870; Daffin v. State ex 
rel. Okla. Dep't of Mines, 2011 OK 22, ¶16, 251 P.3d 741.
¶15 Accordingly, constitutionally sufficient notice must be given to real 
property owners before the property is sold for failure to pay taxes. Jones 
v. Flowers, 547 U.S. 220, 234, 126 S. Ct. 1708, 164 L. Ed. 2d 415 
(2006) ("[B]efore forcing a citizen to satisfy his debt by forfeiting his 
property, due process requires the government to provide adequate notice of the 
impending taking."). See Southwestern Commercial Capital, Inc. v. Cornett 
Packing Co., 2000 OK
19, ¶16, 997 P.2d
849; Luster v. Bank of Chelsea, 1986 OK 74, ¶18, 730 P.2d 506. 
¶16 Notice to the property owner prior to selling real property for 
delinquent taxation is also required by statute, and the requirements are set 
out in 68 Ohio St. 2011 § 
3106, which provides:


The county treasurer, according to the law, shall give notice of delinquent 
taxes and special assessments by publication once a week for two (2) consecutive 
weeks at any time after April 1, but prior to the end of September following the 
year the taxes were first due and payable, in some newspaper in the county to be 
designated by the county treasurer. Such notice shall contain a 
notification that all lands on which the taxes are delinquent and remain due and 
unpaid will be sold in accordance with Section 3105 of this title, a list of the 
lands to be sold, the name or names of the last record owner or owners as of the 
preceding December 31 or later as reflected by the records in the office of the 
county assessor, which records shall be updated based on real property conveyed 
after October 1 each year and the amount of taxes due and delinquent. If the 
sale involves property upon which is located a manufactured home the notice 
shall contain the following language: "The sale hereby advertised involves a 
manufactured home which may be subject to the right of a secured party to 
repossess. A holder of a perfected security interest in such manufactured home 
may be able to pay ad valorem taxes based upon the value of the manufactured 
home apart from the value of real property." In addition to said published 
notice, the county treasurer shall give notice by mailing to the record owner of 
said real property as of the preceding December 31 or later as reflected by the 
records in the office of the county assessor, which records shall be updated 
based on real property conveyed after October 1 each year, a notice stating the 
amount of delinquent taxes owed and informing the owner that the subject real 
property will be sold as provided for in Section 3105 of this title if the 
delinquent taxes are not paid and showing the legal description of the property 
of the owner being sold. Failure to receive said notice shall not invalidate 
said sale. The county treasurer shall charge and collect in cash, cashier's 
check or money order, in addition to the taxes, interest and penalty, the 
publication fees as provided by the provisions of Section 121 of Title 28 of the 
Oklahoma Statutes, and Five Dollars ($5.00) plus postage for mailing the notice, 
which shall be paid into the county treasury or whatever fund the publication 
and mailing fee expenses came from, and the county shall pay the cost of the 
publication of such notice. But in no case shall the county be liable for more 
than the amount charged to the delinquent lands for advertising and the cost of 
mailing.
¶17 The parties do not dispute that the County satisfied the requirements of 
68 Ohio St. 2011 § 3106 by publishing notice in a 
newspaper in McIntosh county and sending notice by certified mail to the address 
Crownover had originally provided. The County asserts that its compliance with 
the statute was sufficient to satisfy the requirements of due process, even if 
Crownover did not receive actual notice. The County points specifically to the 
portion of 68 Ohio St. 2011 § 
3106 which states: "[f]ailure to receive said notice shall not invalidate 
said sale." Crownover asserts that mere compliance with the statute was 
insufficient to satisfy due process where the County knew that Crownover did not 
have actual notice, because the certified envelope was returned marked as 
undeliverable as addressed and unable to forward.
¶18 This Court has long recognized that the statutory notice provisions for a 
tax sale are mandatory, and the absence of such notice nullifies the sale of the 
property. Garcia v. Ted Parks, L.L.C., 2008 OK 90, ¶13, 195 P.3d 1269; Smith v. Bostaph, 1924 OK 937, ¶0, 229 P. 1039 (overruled on other grounds by Wilson 
v. Levy et al., 1929 OK 457, 282 P. 679). However, compliance with the notice 
provisions 68 Ohio St. 2011 § 
3106 is not in and of itself sufficient if the notice provided is 
constitutionally deficient: 


when notice is a person's due, process which is a mere gesture is not due 
process. The means employed must be such as one desirous of actually informing 
the absentee might reasonably adopt to accomplish it. The reasonableness and 
hence the constitutional validity of any chosen method may be defended on the 
ground that it is in itself reasonably certain to inform those 
affected
Mullane v. Central Hanover Bank & Trust Co., 339 U.S.
306, 
315, 70 S. Ct. 652, 94 L. Ed. 865 (1950). 
B. Notice via certified mail does not satisfy the requirements of due process 
when it is returned undelivered and other reasonable steps can be taken to 
supply notice.
¶19 The notice requirement of due process is not satisfied where, as here, 
notice sent via certified mail is returned undelivered and no further action is 
taken. The decision of the United States Supreme Court in Jones v. 
Flowers, 547 U.S. 220, 126 S. Ct. 1708, 164 L. Ed. 2d 415 (2006), is directly on 
point concerning notice required to satisfy the requirements of due process 
prior to sale of real property for delinquent taxation. In Jones, under 
similar facts to this cause, the Supreme Court of the United States determined 
that "when mailed notice of a tax sale is returned unclaimed, the State must 
take additional reasonable steps to attempt to provide notice to the property 
owner before selling his property, if it is practicable to do so." Jones, 
547 
U.S. at 225. The tax sale in Jones occurred after the State published notice 
in a newspaper and attempted to notify the property owner--who no longer lived 
on the property--by certified mail twice, with the notice returned unclaimed 
both times. Jones, 547 U.S. at 223-224.
¶20 The Jones Court reaffirmed that the due process clause of the 
United States Constitution does not require that a property owner receive actual 
notice before the government may take his property. 547 U.S. at 
226; 
Dusenberry v. United States, 534 U.S. 161, 170, 122 S. Ct. 694, 151
L. Ed. 2d 597 (2002). However, the Court also noted that:


due process requires the government to provide "notice reasonably calculated, 
under all the circumstances, to apprise interested parties of the pendency of 
the action and afford them an opportunity to present their objections." 
.
In Mullane we stated that "when notice is a person's due ... [t]he 
means employed must be such as one desirous of actually informing the absentee 
might reasonably adopt to accomplish it" 
Jones, 547 U.S. at 226, 229 (quoting Mullane v. Central Bank & Trust 
Co., 339 U.S. 306, 314-315, 70 S. Ct. 652, 94 L. Ed. 865 (1950)).
In Jones, much as in this cause, the State argued that it satisfied 
the notice requirement of due process through the act of sending notice via 
certified mail. The Court disagreed, holding:


We do not think that a person who actually desired to inform a real property 
owner of an impending tax sale of a house he owns would do nothing when a 
certified letter sent to the owner is returned unclaimed. If the 
Commissioner prepared a stack of letters to mail to delinquent taxpayers, handed 
them to the postman, and then watched as the departing postman accidentally 
dropped the letters down a storm drain, one would certainly expect the 
Commissioner's office to prepare a new stack of letters and send them again. No 
one "desirous of actually informing" the owners would simply shrug his shoulders 
as the letters disappeared and say "I tried." Failure to follow up would be 
unreasonable, despite the fact that the letters were reasonably calculated to 
reach their intended recipients when delivered to the postman. 
Jones, 547 U.S. at 229 (emphasis added).
The Jones court also stated succinctly that the property owner's 
failure to keep his address updated, which was required by statute, did not 
result in the owner somehow forfeiting his right to constitutionally 
sufficient notice. 547 U.S. at 229. Further, "the common knowledge that 
property may become subject to government taking when taxes are not paid does 
not excuse the government from complying with its constitutional obligation of 
notice before taking private property." 547 U.S. at 232.
¶21 While the Jones Court determined that the State should have taken 
other reasonable measures to reach the property owner, it stopped short of 
requiring the state to search elsewhere for an address for the property owner, 
noting that an open-ended search for a new address would unduly burden the 
State. 547 U.S. at 236. Rather, the Court suggested reasonable measures such 
as posting notice on the property door, or even sending notice by regular mail, 
which could at least have resulted in its delivery and presence on the property. 
Jones, 547 U.S. at 235. The Court noted that it was not its responsibility to 
redraft the State's notice statute, but it was sufficient that the Court was 
confident additional reasonable steps were available for Arkansas to employ 
before taking the property. Jones, 547 U.S. at 238. The Court concluded:


There is no reason to suppose that the State will ever be less than fully 
zealous in its efforts to secure the tax revenue it needs. The same cannot be 
said for the State's efforts to ensure that its citizens receive proper notice 
before the State takes action against them. In this case, the State is exerting 
extraordinary power against a property owner-taking and selling a house he owns. 
It is not too much to insist that the State do a bit more to attempt to let him 
know about it when the notice letter addressed to him is returned 
unclaimed.
Jones, 547 U.S. at 239.
¶22 Federal jurisprudence is not the only indication that notice via 
certified mail is insufficient to satisfy the requirements of due process before 
a sale of real property for delinquent taxation when the government is aware 
that the notice was not received by the property owner. Prior decisions of this 
Court also firmly indicate that the County was required to do more under these 
circumstances than simply shrug and claim it complied with the notice 
statute.
¶23 As stated previously, this Court has long recognized that the statutory 
notice provisions for a tax sale are mandatory, and the absence of such notice 
nullifies the sale of the property. Garcia, 2008 OK 90, ¶13, 195 P.3d 1269. This Court has also previously determined 
that notice by publication alone is insufficient to satisfy the requirements of 
due process when the party entitled to notice is readily identifiable. 
Garcia, 2008 OK
90, ¶13; Southwestern Commercial Capital, Inc. v. Cornett Packing 
Co., 2000 OK
19, ¶16, 997 P.2d
849. 
¶24 This cause is not the first time this Court has examined notice 
requirements prior to the sale of real property for delinquent taxes through the 
lens of constitutionally-required due process. In Luster v. Bank of 
Chelsea, 1986 OK
74, ¶18, 730 P.2d
506, this Court held that a tax resale deed was void where the county 
treasurer failed to provide the statutorily-required6 notice to the true owner 
of the real property, because the tax rolls erroneously showed another 
individual as the owner. Noting that simple compliance with the notice 
requirements of the statute might not satisfy due process, this Court 
stated:


[a]lthough the Lusters argue the trial court correctly found that all matters 
pertaining to the tax certificates and the sale at the tax resale were in 
compliance with the statutes, this is not determinative of this appeal. It is 
the totality of the circumstances and conditions of each individual case that 
determines if the constitutional requirements of due process are satisfied. 
Walker v. City of Hutchinson, 352 U.S. 112, 115, 77 S. Ct. 200, 202, 1 L. Ed. 2d 178 
(1956); Mullane, 339 U.S. at 314, 70 S.Ct. at 657. Due to no fault of Mrs. 
Thomas, the County Treasurer did not mail written notice of either the original 
sale or the resale of the property to her because the tax rolls erroneously 
reflected another person as record owner. The publication advertising the resale 
similarly named Mr. Vaughn as the owner rather than the Thomases. Concededly, 
the published notice of the original sale listed Mr. Thomas as the 
owner.
Luster, 1986 OK
74, ¶17 (emphasis added).
¶25 In Wells Fargo Credit Corp. v. Ziegler, 1989 OK 113, ¶6, 780 P.2d 703, this Court determined that the mere act 
of sending notice via certified mail, in the absence of a return receipt, was 
insufficient to constitute actual notice.7 In Ziegler, the holders of the tax deed argued, 
much as the County does here, that pursuant to the statute sending notice via 
certified mail was sufficient regardless of whether the mailed notice was 
received. This Court disagreed, holding:


[t]his is a too narrow construction. The statute requires the county 
treasurer to exercise reasonable diligence in locating the mortgagee. 
Furthermore, "prior to an action which will affect an interest in life, liberty 
or property protected by the Due Process Clause of the Fourteenth Amendment, a 
state must provide notice reasonably calculated, under all the circumstances, to 
apprise interested parties of the pendency of the action and afford them an 
opportunity to present their objections." Mennonite Bd. of Missions v. Adams, 
462
U.S. 791, 795, 103 S. Ct. 2706, 2709, 77 L. Ed. 2d 180, 185 (1983) citing Mullane v. 
Central Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S. Ct. 652, 657, 
94 L. Ed. 865 (1950), "The notice must be of such nature as reasonably to convey 
the required information . . . ." Mullane, 339 U.S. at 314, 70 S.Ct. at 657, 94
L. Ed. at 873. The notice as given in this case neither comports with the 
statutory mandate of reasonable diligence in locating the mortgagee nor with the 
constitutional requirement of due process. The absence of a return receipt was a 
red flag alerting the County Treasurer to exercise reasonable diligence in 
locating Wells Fargo. Yet, the County Treasurer went no further in its attempt 
to provide notice in this case. The act of mailing, in and of itself, does not 
constitute actual notice. "Notice by mail or other means as certain to ensure 
actual notice is a minimum constitutional precondition to a proceeding which 
will adversely affect the liberty or property interests of any party. . . ." 
Mennonite Bd. of Missions, 103 S. Ct. at 2712. In the instant case, the act of 
mailing without proof of receipt of notice falls short of the exercise of 
reasonable diligence in assuring actual notice.
Ziegler, 1989 OK
113, ¶6.
¶26 More recently, this Court examined required notice in Garcia v. Ted 
Parks, L.L.C., 2008 OK 90, 195 P.3d 1269. Under the facts of that cause, where the 
record owner was living on the property and her whereabouts were known, this 
Court determined that nothing less than actual notice was sufficient to meet the 
requirements of due process prior to sale of the property for delinquent 
taxation. This Court declared: 


[c]learly, to the extent that the statute implies that the failure to give 
actual notice to a record owner who was living on the property and whose 
whereabouts were known does not affect the validity of the tax sale, it 
conflicts with constitutionally protected due process notice 
requirements.
Garcia, 2008 OK
90, ¶15. 
C. Under the facts of this case, Crownover did not receive constitutionally 
adequate notice of the pending sale of his property for delinquent 
taxes.
¶27 It is undisputed that Crownover failed to timely pay taxes on the subject 
property. It is also undisputed that the County fulfilled the notice 
requirements of 68 Ohio St. 2011 § 
3106 by publishing notice and by sending notice via certified mail to the 
address it had been given for Crownover. The County asserts this was sufficient 
notice, regardless of whether the notice was actually received by Crownover, and 
further cites Crownover's own need to notify them of an address change and his 
presumed knowledge that he would owe taxes. 
¶28 However, the record contains undisputed evidence that the notice to 
Crownover sent via certified mail was never received by him, was in fact 
returned to the County marked as "not deliverable as addressed unable to 
forward." The Court of Civil Appeals erred by declaring that this envelope was 
mentioned but not actually attached to the record. Pursuant to Jones, 
when confronted with the knowledge that its notice via certified mail was not 
delivered and therefore not seen by Crownover, the County was required to 
attempt some other reasonable method of supplying notice to Crownover. 
547 
U.S. at 225. The Prior decisions of this Court also indicate that simple compliance 
with the notice statute is not always enough to satisfy the requirements of due 
process. See Garcia, 2008 OK 90, ¶15; Ziegler, 1989 OK 113, ¶6. 
¶29 The County could have taken other reasonable steps to attempt to provide 
Crownover with notice, without necessarily being obligated to conduct a lengthy 
hunt for a correct address. See Jones, 547 U.S. at 
235-36. Like the Supreme Court of the United States, we do not think that a 
person who actually desired to inform a real property owner of an impending tax 
sale of the real property would do nothing when a certified letter sent to the 
owner is returned unclaimed. Jones, 547 U.S. at 229. The return of the 
certified notice undelivered was a red flag that should have tipped off the 
County it needed to follow up. Ziegler, 1989 OK 113, ¶6. The County's failure to make any 
further effort resulted in Crownover being denied constitutionally sufficient 
notice of the eminent sale of his property.
¶30 The Jones decision also deals succinctly, from the standpoint of 
U.S. Const. amend. XIV, § 1, with the County's claims concerning Crownover's 
obligations. Crownover's failure to timely pay taxes and his failure to provide 
an updated address to the County did not relieve it of its obligation to provide 
him with constitutionally adequate notice prior to selling his property. 
Jones, 547 U.S. at 229, 232. We agree. 
CONCLUSION
¶31 Under the undisputed facts of this cause, Crownover was not provided with 
constitutionally adequate notice prior to the sale of his property for 
delinquent taxes. Jones, 547 U.S. at 225. See Ziegler, 
1989 OK 113, ¶6; Luster, 
1986 OK 74, ¶18. Accordingly, the 
tax sale and resultant resale tax deed are void. Garcia, 2008 OK 90, ¶15; Ziegler, 1989 OK 113, ¶6; Luster, 1986 OK 74, ¶¶18-19. Summary judgment in favor of the 
County was improper. The opinion of the Court of Civil Appeals is vacated, the 
trial court's order granting summary judgment in favor of the County is 
reversed, and this cause is remanded to the trial court for further proceedings 
consistent with this opinion.
CERTIORARI PREVIOUSLY GRANTED; OPINION OF THE COURT OF CIVIL 
APPEALS VACATED; TRIAL COURT REVERSED AND CAUSEREMANDED.
REIF, C.J., COMBS, V.C.J., KAUGER, WATT, EDMONDSON, COLBERT, and GURICH, JJ., 
concur. 
WINCHESTER (by separate writing) and TAYLOR, JJ., dissent.
FOOTNOTES
1 In his Response to 
Petition in Error, Keel alleges he contacted Crownover to inquire about 
purchasing the boat and trailer. In his response to Crownover's petition in 
error, Keel notes he looked for a phone number for Crownover. The fact that Keel 
apparently found one without undue difficulty supports Crownover's assertion 
that finding him was not exactly an insurmountable obstacle, even after he 
moved. When the parties eventually spoke, Keel alleges they instead 
reached an agreement wherein Crownover would rent the property from Keel at a 
monthly rate in order to store the boat and trailer. Keel asserts Crownover paid 
him rent once by check, in the amount of $150.00, for the months of August and 
September, 2010, and that he received no further payment from Crownover after 
that point. 
2 County also asserted that the name on the last check 
Crownover tendered was Vernon L. Crownover, TTEE, whereas the property was 
clearly held in the name of Vernon L. Crownover. The County asserted in its 
response and motion for summary judgment that it had no way of knowing that the 
name and address on the check was a proper contact point for Vernon L. 
Crownover, the individual.
3 Crownover attached a copy of the envelope to his 
response as exhibit A, and that exhibit is included in the record on appeal. 

4 The COCA opinion actually cites 68 Ohio St. 2011 § 3601, which is an error as 
that provision is unrelated to the instant cause. Title 68 Ohio St. 2011 § 3106, the relevant provision, 
provides in pertinent part:
. the county treasurer shall give notice by mailing to the record owner of 
said real property as of the preceding December 31 or later as reflected by the 
records in the office of the county assessor, which records shall be updated 
based on real property conveyed after October 1 each year, a notice stating the 
amount of delinquent taxes owed and informing the owner that the subject real 
property will be sold as provided for in Section 3105 of this title if the 
delinquent taxes are not paid and showing the legal description of the property 
of the owner being sold. Failure to receive said notice shall not invalidate 
said sale.
Title 68 Ohio St. 2011 § 
3106 (emphasis added). 
5 U.S. Const. amend. XIV, § 1 provides:
[a]ll persons born or naturalized in the United States, and subject to the 
jurisdiction thereof, are citizens of the United States and of the state wherein 
they reside. No state shall make or enforce any law which shall abridge the 
privileges or immunities of citizens of the United States; nor shall any state 
deprive any person of life, liberty, or property, without due process of law; 
nor deny to any person within its jurisdiction the equal protection of the 
laws.
Okla. Const. Art. 2, § 7 provides:
[n]o person shall be deprived of life, liberty, or property, without due 
process of law.
Oklahoma's due process clause has a definitional sweep that is coextensive 
with its federal counterpart. In Re Adoption of K.P.M.A., 
2014 OK 85, n. 3, 341 P.3d 38; 
Gladstone v. Bartlesville Indep. School Dist. No. 30, 2003 OK 30, n. 16, 66 P.3d 442; Fair School Finance Council of 
Oklahoma, Inc. v. State, 1987 OK 114, n. 48, 746 P.2d 1135. However, this Court's holdings with 
regard to state constitutional questions are based on Oklahoma law, which 
provides bona fide, separate, adequate and independent grounds for our 
decision. In Re Adoption of K.P.M.A., n. 3; Daffin v. State ex rel. 
Oklahoma Dept. of Mines, 2011 OK 22, n. 21, 251 p.3d 741; Gaylord Entertainment Co. v. 
Thompson, 1998 OK
30, ¶51, 958 P.2d
128.
6 The notice provision at issue in this cause was 
68 O.S. Supp. 1984 § 
24312; a prior incarnation of 68 Ohio St. 2011 § 3106.
7 Ziegler concerned notice to a mortgagee of real 
property being sold for unpaid taxes, which at the time was controlled by 
68 O.S. Supp. 1986 § 
24331, with different but also quite similar language and requirements to 
68 Ohio St. 2011 § 3106.



WINCHESTER, J., with whom TAYLOR, J. joins, dissenting, 
¶1 The Oklahoma State Constitution, echoing the United States Constitution, 
provides that "[n]o person shall be deprived of life, liberty, or property, 
without due process of law." Although, as the majority notes, the "definitional 
sweep" of this clause is coextensive with its federal counterpart, this Court's 
decisions with regard to state constitutional questions are based on Oklahoma 
law. In Re Adoption of K.P.M.A., 2014 OK 85, ¶ 17, n.3, 341 P.3d 38, 44.
¶2 The United States Supreme Court has held that, to comport with the Due 
Process Clause, States must provide "notice reasonably calculated, under all the 
circumstances, to apprise interested parties of the pendency of the action." 
Mullane v. Central Hanover Bank & Trust Co., 339 U.S.
306, 
314 (1950). The Court in Dusenbery v. United States, 534 U.S.
161, 
170 (2002), expressly noted, however, that "heroic efforts" are not required. To 
the contrary, the Supreme Court has rejected "[a] construction of the Due 
Process Clause which would place impossible or impractical obstacles in the way 
[of the State]." Mullane, 339 U.S. at 313-14. In determining 
whether an individual has been afforded due process, therefore, courts must 
balance the State's interest in efficiently managing its administrative system 
and an individual's interest in adequate notice. See id. at 314. To that 
end, the Supreme Court has recognized that states need not achieve actual notice 
in order to satisfy the requirements of the Due Process Clause. See 
Dusenbery, 534 U.S. at 169-70.
¶3 Oklahoma's statute governing notice of delinquent taxes, 68 Ohio St. 2011, § 3106,1 mandates that--prior to 
selling real property for which taxes have been unpaid for three or more 
years--county treasurers publish notice of taxes owed upon the property, as well 
as send notice by certified mail to the record owner of the property. Nothing in 
the text of the law requires that the county treasurer take additional steps to 
ensure the property owner receives actual notice. In fact, the statute 
notes that "[f]ailure to receive said notice shall not invalidate said sale." 
Id. 
¶4 In rare cases, however, this Court has required that the State do more 
than simply comply with the letter of the law in order to provide due process. 
But the only circumstances in which notice by mail and publication is inadequate 
under the Due Process Clause involve "situations where the state or local 
government knew at the outset that its notice efforts were destined to fail and 
knew how to rectify the problem prior to sending notice." Id. at 244 
(citing Robinson v. Hanrahan, 409 U.S. 38, 39 (1972) (per 
curiam) (intended recipient known to be in jail); Covey v. Town of 
Somers, 351 U.S. 141, 145 (1956) (intended recipient known to be incompetent 
and without a guardian)). In those situations, the county treasurer certainly 
has a responsibility to comply with the statute and take steps to ensure proper 
notice is served. But this duty arises from the implicit requirement that notice 
of an impending tax sale must be made in good faith--not from any requirement 
that county treasurers must always take steps to ensure actual notice. See 
Mullane, 339 U.S. at 315. 
¶5 Even though the county treasurer in this case knew from the certified mail 
receipt that the attempted delivery of notice had been unsuccessful, he 
certainly did not believe at the outset that his efforts were "destined to 
fail." A certified mail receipt verifies "that an article was delivered or that 
a delivery attempt was made."2 The absence of any receipt, therefore, indicates that 
the mail was lost, delayed, or otherwise rerouted from its intended destination, 
and should undoubtedly trigger an additional duty for the county treasurer to 
resend the mail or take other steps to comply with the statute. A "not 
deliverable as addressed" receipt, on the other hand, simply indicates that the 
certified mail service was unable to make actual contact with the property 
owner. Because the statute does not require the county treasurer to provide 
actual notice, and because a good-faith attempt at notice is sufficient under 
the Due Process Clause, see Mullane, 339 U.S. at 315, service that results in 
a "not deliverable as addressed" receipt (in addition to publication) satisfies 
the statutory and constitutional requirements.
¶6 A majority of this Court would essentially redraft 68 Ohio St. 2011, § 3106 and impose unreasonable 
and impractical burdens on the State in the exercise of its administrative 
duties. Specifically, the majority suggests that the county treasurer should 
have located the check with which the property owner last paid taxes. See 
supra, at ¶¶ 28-29. Not only was the check in this case written more than 
three years prior to the notice of delinquent taxes, but also there was no 
indication that the address on the check was in fact the owner's new place of 
residence. Many people use checks that do not match their current addresses, 
either for the sake of convenience (e.g., so they do not need to order 
new checks after changing addresses) or due to special circumstances 
(e.g., when somebody other than the property owner pays the taxes). But 
under the majority's logic, 68 Ohio St. 2011, § 3106 requires that the county 
treasurer record every address on every check and every other document that 
comes to his office, and then send notice to each of those addresses in order to 
comport with due process. The majority demands that, whenever a county treasurer 
doubts whether an interested party has actually received notice, he must 
consider additional methods to provide such notice, including, but not limited 
to, sending certified mail to every address associated with the property owner, 
whether or not any of those addresses is the address of record in the county 
treasurer's office.3 And if those notices are ineffective, then the 
treasurer must consider additional methods, ad infinitum, to the 
point that he would effectively be required to achieve actual notice. 
¶7 Not only does the majority's interpretation of the statute disregard 
existing case law holding quite clearly that county treasurers need not achieve 
actual notice, it also places counties at the mercy of delinquent taxpayers. To 
avoid being served notice, tax evaders could simply avoid contact with process 
servers standing on their doorsteps, or move to a different address and neglect 
to tell the county treasurer. Under the majority's holding, such evasive antics 
would require the treasurer to employ additional tactics to make contact with 
the property owner until either all possible methods are exhausted or the 
treasurer decides that the task is not worth its cost. Such requirements 
increase the amount of time and money that must be expended by the county to 
comply with the law. Those additional costs are then passed on to citizens who 
actually do pay their taxes.
¶8 Both parties and the majority recognize that the McIntosh County Treasurer 
in this case complied with the requirements of 68 Ohio St. 2011, § 3106. It is not the fault of 
the county that Crownover did not report his change of address, and it should 
not fall to the county to engage in a paper chase to locate a missing person. 
See Mennonite Bd. of Missions v. Adams, 462 U.S.
791, 
792, 798 (1983) (holding that "notice mailed to [the affected party's] last 
known available address" is sufficient to satisfy due process). The 
constitutional requirement is not that individuals be provided with every 
process of law, only due process of law. What the majority opinion--and 
the Supreme Court in Jones v. Flowers, 547 U.S.
220 
(2006)--fails to supply is a clear definition of due process. Without that 
clarity, there is no limit to how far counties must go to provide notice 
sufficient under the Due Process Clause. Because in this case the county 
treasurer gave due process in supplying notice under the terms of the statute, 
the ruling of the Court of Civil Appeals should be affirmed. For these reasons, 
I respectfully dissent. 
FOOTNOTES
1 The statute in pertinent 
part reads: "The county treasurer, according to the law, shall give notice of 
delinquent taxes and special assessments by publication once a week for two (2) 
consecutive weeks at any time after April 1, but prior to the end of September 
following the year the taxes were first due and payable, in some newspaper in 
the county to be designated by the county treasurer. . . . In addition to said 
published notice, the county treasurer shall give notice by mailing to the 
record owner of said real property as of the preceding December 31 or later as 
reflected by the records in the office of the county assessor, which records 
shall be updated based on real property conveyed after October 1 each year . . . 
."
2 United States Postal Service, Certified Mail Receipt 
(Form 3800), available at 
https://store.usps.com/store/browse/productDetailSingleSku.jsp?productId=P_FORM_3800. 

3 Because the majority does not specify what "other 
reasonable method[s]" are required to provide due process, such methods could 
easily include browsing phone books and searching the Internet for addresses 
associated with the property owner. Those resources are much easier for the 
county treasurer to locate (and maintain) than is a three-year-old check, but 
surely no one would mandate that county officials read through phone books to 
discharge their statutory duties. Yet that is the effect of the majority's 
argument.

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


Oklahoma Supreme Court Cases
 CiteNameLevel
 1986 OK 74, 730 P.2d 506, 57 OBJ        2977, Luster v. Bank of ChelseaDiscussed at Length
 1987 OK 114, 746 P.2d 1135, 58 OBJ        3282, Fair School Finance Council of Oklahoma, Inc. v. StateDiscussed
 1989 OK 113, 780 P.2d 703, 60 OBJ        1783, Wells Fargo Credit Corp. v. ZieglerDiscussed at Length
 1989 OK 146, 782 P.2d 924, 60 OBJ        2833, Davis v. LeitnerDiscussed
 2003 OK 30, 66 P.3d 442, GLADSTONE v. BARTLESVILLE INDEPENDENT SCHOOL DISTRICT NO. 30Discussed
 2004 OK 2, 87 P.3d 559, WATHOR v. MUTUAL ASSURANCE ADMINISTRATORS, INC.Discussed
 2004 OK 38, 92 P.3d 96, MARTIN v. ARAMARK SERVICES, INC.Discussed
 1996 OK 48, 914 P.2d 1051, 67 OBJ        1173, Carmichael v. BellerDiscussed
 1929 OK 457, 282 P. 679, 140 Okla. 74, WILSON v. LEVYDiscussed
 2008 OK 90, 195 P.3d 1269, GARCIA v. TED PARKS, L.L.C.Discussed at Length
 2009 OK 49, 212 P.3d 1223, MILLER v. DAVID GRACE, INC.Discussed at Length
 2011 OK 22, 251 P.3d 741, DAFFIN v. STATE ex rel. OKLAHOMA DEPT. OF MINESDiscussed at Length
 1924 OK 937, 229 P. 1039, 103 Okla. 258, SMITH v. BOSTAPHDiscussed
 2013 OK 48, 306 P.3d 544, SHEFFER v. CAROLINA FORGE COMPANY, L.L.C.Discussed
 2014 OK 85, IN RE ADOPTION OF K.P.M.A.Discussed
 2014 OK 86, EDWARDS v. CITY OF SALLISAWCited
 2014 OK 106, TRINITY BAPTIST CHURCH v. BROTHERHOOD MUTUAL INSURANCE SERVICES, LLCDiscussed
 2000 OK 19, 997 P.2d 849, 71 OBJ        731, Southwestern Commercial Capital, Inc. v. Cornett Packing Co.Discussed at Length
 1998 OK 30, 958 P.2d 128, 69 OBJ        1404, GAYLORD ENTERTAINMENT CO. v. THOMPSONDiscussed
Title 68. Revenue and Taxation
 CiteNameLevel
 68 Ohio St. 3105, Real Property to be Sold for Delinquent Taxes and Special AssessmentsDiscussed at Length
 68 Ohio St. 24312, Renumbered as 68 O.S. § 3106 by Laws 1988, HB 1750, c. 162, § 161, eff. January 1, 1992Cited
 68 Ohio St. 24331, Renumbered as 68 O.S. § 3127 by Laws 1988, HB 1750, c. 162, § 161, eff. January 1, 1992Cited
 68 Ohio St. 3106, Notice of Sale - Fees for PublicationDiscussed at Length
 68 Ohio St. 3601, Short TitleCited